UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  12June 2015 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): The following was received on 11th June 2015 by CRH plc from Baillie Gifford & Co and Baillie Gifford Overseas. Date:12th June 2015 Contact Diarmuid Enright Assistant Company Secretary Tel: 00 3531 6344340 Notice Pursuant to Part 17, Chapter 4 of the Companies Act 2014 ToCRH plc (the “Company”) Belgard Castle Clondalkin Dublin 22 Ireland The matters set out in the table below are hereby notified by the person named as the Notifier in the table below pursuant to Part 17, Chapter 4 of the Companies Act 2014 of Ireland. Name of person, body corporate, firm, etc. having the notifiable interest (“Notifier”) Ballie Giffod & Co and Baillie Gifford Overseas Limited as discretionary managers for their clients Address of the Notifier Calton Square, 1 Greenside Row, Edinburgh, Scotland, EH1 3AN Date of this notice 11 June 2015 Notifiable event (“Event”) Implementation of the Companies Act 2014 Date of Event 1 June 2015 No. of shares in which interested immediately before the Event No. Class Ordinary Shares No. of shares in which interested immediately following the Event Ordinary Shares Details of each registered holder of the shares if different from the Notifier No. of shares before the Event No. of shares after the Event Name and address of registered holder Baillie Gifford & Co (BG&Co) is aScottish Partnership and is the ultimate parent of a group of companies.Baillie Gifford Overseas Limited (BGO) is a wholly ownerd subsidiary of BG&Co.Both companies are investment managers who act under discretionary investment management agreements for their clients The address for BG&Co and BGO is Calton Square, 1 Greenside Row, Edinburgh, Scotland, EH1 3 AN. Does the notifiable interest arise from an agreement referred to in Section 1055 of the Companies Act 2014 of Ireland? (If yes, provide names and addresses of the parties to the agreement, the number of shares each party is interested in individually and the registered holder of such shares if different.) No. Yours sincerely, for and on behalf of Baillie Gifford & Co and Baillie Gifford Overseas Limited SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date12 June 2015 By:/s/Maeve Carton M. Carton Finance Director
